Exhibit 10.1

 

Your Name: «First» «Last» Total No. of Performance-Based Restricted Stock Units:
«PBUs»

PRGX PERFORMANCE-BASED RESTRICTED STOCK

UNIT AGREEMENT FOR EMPLOYEES

PRGX GLOBAL, INC. (“PRGX”) is pleased to grant to the person signing below
(“you” or “Participant”) the Performance-Based Restricted Stock Units described
below under the PRGX Amended and Restated 2008 Equity Incentive Plan (the
“Plan”).

 

Stock Subject to Grant: Common Stock, no par value per share Grant Date: March
30, 2015

Vesting: Subject to the Plan and this Agreement, the Performance-Based
Restricted Stock Units will become vested and payable in accordance with the
terms set forth on Exhibit A attached hereto, provided you remain continuously
employed with PRGX from the Grant Date until the time set forth therein.

Dividend and Voting Rights: Before the Performance-Based Restricted Stock Units
become vested and payable and Common Stock or cash is paid, you will not have
any voting rights with respect to the Common Stock to which the Restricted Stock
Units relate. However, you will have the right to receive dividends and
distributions on the shares of Common Stock subject to the number of
Performance-Based Restricted Stock Units set forth above, as if you owned the
shares of Common Stock to which such Performance-Based Restricted Stock Units
relate, until the Performance-Based Restricted Stock Units are paid or
forfeited, provided you have remained in continuous employment with PRGX from
the Grant Date until the payment of the respective dividends and distributions.

The Additional Terms and Conditions and the Plan are incorporated in this
Agreement by reference and contain important information about your
Performance-Based Restricted Stock Units. Copies of these documents are being
provided to you in connection with this Agreement. Please review them carefully
and contact PRGX Human Resources if you have any questions.

Additional Terms and Conditions attached to this Agreement describe the terms of
your Performance-Based Restricted Stock Units, what happens if you cease to
remain employed with PRGX before your Performance-Based Restricted Stock Units
become vested and payable and where to send notices; and

The Plan contains the detailed terms that govern your Performance-Based
Restricted Stock Units. If anything in this Agreement or the other referenced
documents is inconsistent with the Plan, the terms of the Plan, as amended from
time to time, will control. All terms used herein that are not defined herein
but that are defined in the Plan have the same meaning given them in the Plan.

Please sign in the space provided below, keep a copy of this Agreement for your
records, and return both originals to PRGX Human Resources.

 

Participant:   PRGX GLOBAL, INC.

 

By:

 

«First» «Last» Name: Your Residence Address: Its: «Address_1» «Address_2»
«Address_3» «City», «State» «Zip_Code»



--------------------------------------------------------------------------------

ADDITIONAL TERMS AND CONDITIONS OF YOUR PERFORMANCE-BASED

RESTRICTED STOCK UNITS

PLAN ADMINISTRATION.

 

  •   The Plan is administered on behalf of the Committee by the Plan
administrator. The Plan administrator is responsible for assisting you with
respect to your Performance-Based Restricted Stock Units and maintaining the
records of the Plan. If you have questions about your Performance-Based
Restricted Stock Units or how the Plan works, please contact the Plan
administrator at Plan.Administrator@prgx.com or (770) 779-3309.

 

  •   Except as provided herein and in the Plan, the Performance-Based
Restricted Stock Units are non-transferable. The Performance-Based Restricted
Stock Units may be transferred by will or the laws of descent and distribution
and, notwithstanding the foregoing, during the Participant’s lifetime may be
transferred by the Participant to any of the Participant’s “family members” (as
such term is defined in the general instruction to the Form S-8 Registration
Statement under the Securities Act of 1933). Any such transfer will be permitted
only if (i) the Participant does not receive any consideration for the transfer
and (ii) the Plan administrator expressly approves the transfer. Any transferee
to whom the Performance-Based Restricted Stock Units are transferred shall be
bound by the same terms and conditions, including with respect to vesting, that
govern the Performance-Based Restricted Stock Units in the hands of the
Participant; provided, however, that the transferee may not transfer the
Performance-Based Restricted Stock Units except by will or the laws of descent
and distribution. No right or interest of the Participant or any transferee in
the Performance-Based Restricted Stock Units shall be subject to any lien,
obligation or liability of the Participant or any transferee.

 

  •   No later than fifteen (15) days after the Committee determines the
Performance-Based Restricted Stock Units that have become vested (which cannot,
in any event, be earlier than January 2017 or after April 2017), the Company
will (i) deliver to the Participant or make available to the Participant’s
broker shares of Common Stock with respect to fifty percent (50%) of the
Performance-Based Restricted Stock Units that have become vested and payable
(rounded down to the nearest whole share) and (ii) pay to the Participant in a
single lump sum cash in the amount which equals the Fair Market Value, at the
time of payment, of the shares of Common Stock with respect to the remaining
Performance-Based Restricted Stock Units that have become vested and payable.

 

  •   You may pay any applicable tax withholding (i) in cash, (ii) by certified
or bank cashier’s check, or (iii) by such other medium of payment as the Plan
administrator in his sole discretion may permit. The Plan administrator will
determine the amount of any required tax withholding.

EFFECT OF TERMINATION OF EMPLOYMENT. If your employment with PRGX is terminated
by PRGX without Cause (and other than on your death or Incapacity) or you
terminate your employment for Good Reason, prior to the end of the Cumulative
Performance Period, a Pro Rata Portion of the Performance-Based Restricted Stock
Units shall vest in accordance with the terms set forth on Exhibit A attached
hereto, notwithstanding the termination of your employment with PRGX (except as
otherwise provided in this Agreement on a Change of Control prior to the end of
the Cumulative Performance Period). Any Performance-Based Restricted Stock Units
that can no longer vest under any circumstances will be forfeited at that time.

If your employment with PRGX is terminated prior to the end of the Cumulative
Performance Period and prior to a Change of Control, other than by PRGX without
Cause or by you for Good Reason, or your employment terminates on your death or
Incapacity prior to the end of the Cumulative Performance Period and prior to a
Change of Control, the Performance-Based Restricted Stock Units will be
forfeited immediately upon the termination of your employment for any such
reason.

For purposes of this Agreement, (i) “Cause” shall have the same definition as
under the Plan; (ii) “Good Reason” shall have the same definition as under any
employment or service agreement between PRGX and you or, if no such employment
or service agreement exists or if such employment or service agreement does not
contain any such definition, Good Reason means, without your consent, the
following: (A) any action taken by PRGX which results in a material reduction in
your authority, duties or responsibilities (except that any change in the
foregoing that results solely from (1) PRGX ceasing to be a publicly traded
entity or from PRGX becoming a wholly-owned subsidiary of another publicly
traded entity or (2) any change in the geographic scope of your authority,
duties or responsibilities will not, in any event and standing alone,

 

-2-



--------------------------------------------------------------------------------

constitute a substantial reduction in your authority, duties or
responsibilities), including any requirement that you report directly to anyone
other than the Chief Executive Officer of PRGX; (B) the assignment to you of
duties that are materially inconsistent with your authority, duties or
responsibilities; (C) any material decrease in your base salary or annual bonus
opportunity or the benefits generally available to the class of employees that
includes you, except to the extent PRGX has instituted a salary, bonus or
benefits reduction generally applicable to all executives of PRGX other than in
contemplation of or after a Change in Control; (D) your relocation to any
principal place of employment other than Atlanta, Georgia, or any requirement
that you relocate your residence other than to the Atlanta, Georgia metropolitan
area, without your express written consent to either such relocation; provided,
however, this subsection (D) shall not apply in the case of business travel
which requires you to relocate temporarily for periods of 90 days or less; or
(E) the failure by PRGX to pay to you any portion of your base salary, annual
bonus or other benefits within 10 days after the date the same is due.
Notwithstanding the above, and without limitation, “Good Reason” shall not
include any resignation by you where Cause for your termination by PRGX exists
and PRGX then follows the procedures, if any, required for a termination of your
employment for Cause. You must give PRGX notice of any event or condition that
would constitute “Good Reason” within 30 days of the event or condition which
would constitute “Good Reason,” and upon the receipt of such notice PRGX shall
have 30 days to remedy such event or condition. If such event or condition is
not remedied within such 30-day period, any termination of employment by you for
“Good Reason” must occur within 30 days after the period for remedying such
condition or event has expired; (iii) “Incapacity” shall have the same
definition as under any employment or service agreement between PRGX and you or,
if no such employment or service agreement exists or if such employment or
service agreement does not contain any such definition, Incapacity means your
inability to perform the essential functions of your job, with or without
reasonable accommodation, for a period of 90 days in the aggregate in any
rolling 180-day period; and (iv) “Pro Rata Portion” means a fraction, the
numerator of which is the number of days in the Cumulative Performance Period
with respect to which you were employed continuously with PRGX until your
employment with PRGX is terminated by PRGX without Cause (and other than on your
death or Incapacity) or by you for Good Reason, and the denominator of which is
(A) the number of days in the Cumulative Performance Period if no Change of
Control occurs prior to the end of the Cumulative Performance Period or (B) the
number of days in the Cumulative Performance Period until the Change of Control
occurs if the Change of Control occurs prior to the end of the Cumulative
Performance Period.

CHANGE OF CONTROL. Upon the occurrence of a Change of Control, prior to the end
of the Cumulative Performance Period, the Performance-Based Restricted Stock
Units shall become vested and payable on (and be paid no later than thirty
(30) days after) the Change of Control, at the Target Level set forth on Exhibit
A, provided you have remained in continuous employment with PRGX from the Grant
Date until the time of the Change in Control. Accordingly, termination of your
employment after the Change in Control for any reason other than by PRGX for
Cause will not result in forfeiture of your Performance-Based Restricted Stock
Units. However, if your employment was terminated, prior to the Change in
Control and prior to the end of the Cumulative Performance Period, by PRGX
without Cause (and other than on your death or Incapacity) or by you for Good
Reason, then a Pro Rata Portion of your Performance-Based Restricted Stock Units
shall become vested and payable on (and be paid no later than thirty (30) days
after) the Change in Control, at the Target Level set forth on Exhibit A. For
purposes of this Agreement, “Change of Control” shall have the same definition
as under the Plan except that there will be a Change in Control for purposes of
this Agreement only if the Change in Control also constitutes a change in the
ownership or effective control of PRGX, or in the ownership of a substantial
portion of the assets of PRGX, within the meaning of Section 409A of the Code.

NOTICES. All notices pursuant to this Agreement will be in writing and either
(i) delivered by hand, (ii) mailed by United States certified mail, return
receipt requested, postage prepaid, or (iii) sent by an internationally
recognized courier which maintains evidence of delivery and receipt. All notices
or other communications will be directed to the following addresses (or to such
other addresses as either of us may designate by notice to the other):

 

To the Company: PRGX Global, Inc. 600 Galleria Parkway, Suite 100 Atlanta, GA
30339 Attention: Senior Vice President, General Counsel & Secretary To you: The
address set forth on page 1

 

-3-



--------------------------------------------------------------------------------

MISCELLANEOUS.

 

  •   The Participant has received a copy of the Plan, has read and understands
the terms of the Plan and this Agreement, and agrees to be bound by their terms
and conditions. Failure by you or PRGX at any time or times to require
performance by the other of any provisions in this Agreement will not affect the
right to enforce those provisions. Any waiver by you or PRGX of any condition or
the breach of any term or provision in this Agreement, whether by conduct or
otherwise, in any one or more instances, shall apply only to that instance and
will not be deemed to waive conditions or breaches in the future. If any court
of competent jurisdiction holds that any term or provision of this Agreement is
invalid or unenforceable, the remaining terms and provisions will continue in
full force and effect, and this Agreement shall be deemed to be amended
automatically to exclude the offending provision. This Agreement may be executed
in multiple copies and each executed copy shall be an original of this
Agreement. This Agreement shall be subject to and governed by the laws of the
State of Georgia. No change or modification of this Agreement shall be valid
unless it is in writing and signed by the party against which enforcement is
sought. This Agreement shall be binding upon, and inure to the benefit of, the
permitted successors, assigns, heirs, executors and legal representatives of the
parties hereto. The headings of each Section of this Agreement are for
convenience only. This Agreement and the Plan contain the entire agreement of
the parties hereto and no representation, inducement, promise, or agreement or
otherwise between the parties not embodied herein shall be of any force or
effect, and no party will be liable or bound in any manner for any warranty,
representation, or covenant except as specifically set forth herein.

 

  •   This Agreement is intended to comply with Section 409A of the Code and
shall be construed accordingly.

 

-4-



--------------------------------------------------------------------------------

EXHIBIT A

VESTING OF YOUR PERFORMANCE-BASED

RESTRICTED STOCK UNITS

Subject to the Plan and the PRGX Performance-Based Restricted Stock Unit
Agreement for Employees to which this Exhibit A is attached (the “Agreement”),
the Performance-Based Restricted Stock Units shall become vested and payable
with respect to that percentage of the Performance-Based Restricted Stock Units
that correlates to the Cumulative Adjusted EBITDA achieved by PRGX for the
Cumulative Performance Period as set forth in the chart below, provided the
Participant remains employed continuously with PRGX from the Grant Date through
the last day of the Cumulative Performance Period (except as otherwise provided
in the Agreement). Notwithstanding the foregoing, however, (i) none of the
Performance-Based Restricted Stock Units shall become vested and payable if the
Cumulative Adjusted EBITDA achieved by PRGX for the Cumulative Performance
Period does not equal or exceed the Threshold Cumulative Adjusted EBITDA set
forth in the chart below, (ii) the percentage of the Performance-Based
Restricted Stock Units that may become vested and payable may not in any event
exceed two hundred percent (200%) of the Performance-Based Restricted Stock
Units, so if the Cumulative Adjusted EBITDA achieved by PRGX for the Cumulative
Performance Period exceeds the Maximum Cumulative Adjusted EBITDA set forth in
the chart below, the percentage of the Performance-Based Restricted Stock Units
that shall become vested and payable shall be limited to two hundred percent
(200%) of the Performance-Based Restricted Stock Units, and (iii) to the extent
the Cumulative Adjusted EBITDA achieved by PRGX for the Cumulative Performance
Period falls between the Threshold Cumulative Adjusted EBITDA and the Target
Cumulative Adjusted EBITDA or between the Target Cumulative Adjusted EBITDA and
the Maximum Cumulative Adjusted EBITDA, the percentage of the Performance-Based
Restricted Stock Units that shall become vested and payable for the Cumulative
Performance Period shall be determined by straight-line interpolation between
the applicable percentages set forth in the chart below.

 

Vesting Percentage Chart

Cumulative Adjusted EBITDA Achieved for the

Cumulative Performance Period

 

Percentage of Performance-Based Restricted Stock

Units to Become Vested and Payable

Threshold   35% Target   100% Maximum   200%

For purposes of this Exhibit A, the following terms shall have the meanings set
forth below:

 

  •   “Adjusted EBITDA” means the Adjusted EBITDA (as defined in the Plan)
achieved by PRGX for the respective fiscal year as reflected in PRGX’s annual
financial statements, excluding the impact of PRGX’s healthcare claims recovery
audit business.

 

  •   “Cumulative Adjusted EBITDA” means the sum of the Adjusted EBITDA achieved
by PRGX for the 2015 Fiscal Year and the 2016 Fiscal Year.

 

  •   “Cumulative Performance Period” means the two-year period beginning with
the 2015 Fiscal Year and ending with the 2016 Fiscal Year.

 

  •   “2015 Fiscal Year” means PRGX’s fiscal year ending December 31, 2015.

 

  •   “2016 Fiscal Year” means PRGX’s fiscal year ending December 31, 2016.

 

-5-